Citation Nr: 1645332	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  14-14 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from November 1966 to September 1968, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Providence, Rhode Island Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

It is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

The Veteran's service-connected disabilities are posttraumatic stress disorder (PTSD), left knee degenerative joint disease status post total knee arthroplasty, right knee degenerative joint disease status post total knee arthroplasty (secondary to service-connected left knee degenerative joint disease status post total knee arthroplasty), tender surgical scars on the knees, tinnitus, and left ear sensorineural hearing loss.  Inasmuch as the Veteran's right and left knee disabilities result from a common etiology, the disabilities are considered one disability.  The Veteran has a combined 70 percent rating from November 1, 2012, and a combined 80 percent rating from December 13, 2012.  Therefore, he satisfies the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  What remains to be determined is whether the functional impairment associated with his service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran contends that he was last gainfully employed in November 2010 as a chain machine mechanic for approximately 35 years.  See September 2007 VA mental health report (noting the Veteran had been employed as a chain machine mechanic since 1975); see also April 2014 VA Form 21-8940.  His work experience also includes working as a machinist (for four years), and as a tractor trailer driver (for one year).  See September 2007 VA mental health report.  The evidence shows that his educational background includes approximately two years of college.  See April 2014 VA Form 21-8940.  The instant claim for entitlement to TDIU was filed on December 13, 2012.  

The pertinent evidence of records includes a September 2011 VA knee examination wherein it was found that the Veteran's service-connected right knee disability has a severe impact on his activities of daily living due to his recent total knee replacement on September 12, 2011.  In a December 2012 letter by Dr. C. Rayner, the Veteran's treating psychiatrist, it was noted that the Veteran worked in a job setting that actively accommodated the limitations caused by his (psychiatric) illness.  It was opined that the Veteran would be very unlikely to be able to find another job with such accommodations, and therefore he is not able to be employed in a competitive job setting.  

On January 2013 VA knee and scar examination, the Veteran reported that his former employment required standing for hours in one position on a machine, and that due to his service-connected right and left knee disabilities, he could no longer stand for more than half-an-hour without pain.  The examiner opined that the Veteran's bilateral knee degenerative joint disease renders him unable to maintain physical employment, but able to maintain sedentary employment as he does not currently have any upper extremity weakness.  It was further noted that the Veteran's knee scars ache and are bothersome, rubbing against clothing which causes him to change position frequently.  

On January 2013 VA PTSD examination, the Veteran reported he was laid-off as a chain machine mechanic because of his attitude and work performance.  The examiner found that the Veteran's overall mental health functioning fell in the moderate range.  The examiner opined that the Veteran's PTSD symptoms more likely than not result in moderate impairment of occupational functioning and thus less likely than not they would render him unable to secure and maintain substantially gainful employment.  

The evidence of record also includes a September 2013 letter from the Veteran's former employer indicating that the primary factors considered in laying off the appellant were his skill level and his attitude compared to other chain machine journeymen.  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the conclusion that the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment effective from November 1, 2012.  [The Veteran has a temporary 100% rating in effect from January 10, 2011 due to his service-connected right and left knee disabilities, and entitlement to TDIU from January 10, 2011 through November 1, 2012 provides no benefit to the Veteran, and is not considered herein.]  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

Based on the evidence presented in this case, the Board finds that the evidence supports a finding that the functional impairment associated with the Veteran's service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Board finds significant that the Veteran's post-service work experience has been almost entirely as a chain machine mechanic, requiring significant physical activity such as standing for extended periods of time.  In addition, the January 2013 VA knee examiner opined that the Veteran's service-connected bilateral knee disabilities render him unable to maintain physical employment.  While the January 2013 VA knee examiner opined that the Veteran could work in sedentary employment, there is no evidence of work experience in sedentary employment.  Even considering the Veteran's education, and the likely ability to obtain gainful sedentary employment, the Board finds significant that the Veteran's psychiatric symptomatology, such as irritability, were a critical aspect of his employment being terminated.  See also September 2007 VA mental health report (wherein the Veteran reported noticing a marked increase in his irritability and being more impatient).  

Thus, given the evidence regarding the severity of the Veteran's service-connected disabilities, and opinions and evidence indicating the Veteran's functional limitations due to his disabilities, both physical and mental, and in light of his individual work experience, training and education, the Board finds that the evidence shows he is entitled to an award of a TDIU rating.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Thus, the Veteran's appeal is granted.  


ORDER

Subject to thee applicable laws and regulations governing the payment of monetary benefits, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted.  


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


